Citation Nr: 1015377	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-13 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.  
He died in May 2003.  The appellant is his surviving spouse. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which denied service connection for 
the Veteran's cause of death.  The Louisville RO has original 
jurisdiction over the appellant's claim. 
 
The case was remanded by the Board for additional development 
in June 2007.  The case is once again before the Board.


FINDINGS OF FACT

1.  The Veteran died in May 2003 at the age of 72.  A 
certificate of death was issued in June 2003 which listed the 
Veteran's immediate cause of death as metastatic lung cancer.  
No underlying or contributory conditions were noted. 
 
2.  After the RO's January 2004 denial of service connection 
the appellant submitted a photocopy of an amended certificate 
of death which listed "peptic ulcer disease" as 
contributing to the Veteran's death.  This amended 
certificate was issued in July 2006, over three years after 
the Veteran's death, and was signed by the same physician who 
signed the initial June 2003 certificate of death.

3.  At the time of the Veteran's death, he was service-
connected for duodenal ulcer disease with a rating of 40 
percent.  He was service-connected for no other disabilities.

4.  The preponderance of the evidence establishes that a 
service-connected disability was not a principal or 
contributory cause of the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1116, 1131, 1310, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009). 
 
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 
 
VCAA letters dated in November 2003 and June 2007 satisfied 
many of the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The appellant was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to the claim.  The letters informed her that 
additional information or evidence was needed to support her 
claim, and asked her to send the information or evidence to 
VA.  See Pelegrini II, at 120-121. 
 
In addition, specifically in the context of a claim for cause 
of death benefits under 38 U.S.C.A. § 1310 DIC, the Court 
held that section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a Veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
Court also held that a DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased Veteran's lifetime was not granted.  Id. 
 
The November 2003 letter informed the appellant what 
information and evidence was needed to support a claim for 
DIC based on the cause of the Veteran's death.  This letter 
did not take the form prescribed in Hupp.  However, that 
decision does not mandate remand by the Board for every DIC 
claim; remand is only required where the notice provided was 
inadequate and not otherwise shown to be non- prejudicial.  
Cf. Medrano v. Nicholson, 21 Vet. App. 165, 170-71 (2007) 
(Board is not prohibited from evaluating for harmless error, 
however, the Court gives no deference to any such evaluation, 
which is subject to the Court's de novo review).  Actual 
knowledge can also be established by statements or actions by 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his or her claim.  
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  It is 
clear from the appellant's statements that she had actual 
knowledge that (a) the Veteran was receiving benefits for a 
service-connected duodenal ulcer and (b) that she needed 
medical evidence to establish a link between the cause of his 
death and his active duty.  The appellant specifically 
indicated in her June 2003 claim that the Veteran was 
service-connected for peptic or duodenal ulcers prior to his 
death.  She also suggested in a September 2009 statement that 
the primary cause of the Veteran's death, lung cancer, was a 
disorder subject to presumptive service connection for 
service in the Republic of Vietnam due to Agent Orange 
exposure.  The claimant's knowledge can also be imputed to 
her through her representative.  Furthermore, the Board notes 
that the April 2005 SOC, October 2007 SSOC, and December 2009 
SSOC listed the disorder for which the Veteran was service-
connected and described the evidence and information required 
to substantiate a DIC claim. 
 
In light of the foregoing, the Board finds that any possible 
error with regard to Hupp notice was not prejudicial to the 
appellant.  The Board, therefore, finds that VA has 
discharged its duty to notify.  For the reasons discussed 
above, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal. 
 
Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
In this regard, the Board notes the matter was remanded in 
June 2007 so the RO could contact the physician who completed 
the certificate of death and the amended certificate of 
death, as discussed in greater detail below, and request an 
explanation as to why the certificate of death was amended 
three years after the Veteran's death to include reference to 
peptic ulcer disease.  In this regard, the Board notes the RO 
contacted the appellant in a June 2007 letter for 
authorization to contact the private physician and described 
the information to be requested pursuant to the June 2007 
Board remand instructions.  The appellant provided such 
authorization in November 2007.  In January 2008, the Board 
requested treatment records from the physician referenced 
above, but failed to request the explanation discussed above.  
Subsequently, however, the appellant appears to have 
requested the above explanation directly from the physician, 
which was provided in an April 2009 letter, discussed in 
greater detail below.  As such, the Board finds the Board's 
June 2007 remand instruction has been substantially complied 
with and the Veteran is not prejudiced by the Board reaching 
a decision in this case.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  All other records 
identified by the appellant as relating to these claims have 
been obtained, to the extent possible.   
 
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  A VA opinion was provided in November 
2009, which addressed the claim for service connection for 
cause of death.  The examiner reviewed the claims folder.  
The Board finds this examination report and opinion to be 
thorough and complete.  Therefore, the Board finds this 
examination report and opinion are sufficient upon which to 
base a decision with regards to this claim. 
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

Service Connection for Cause of Death

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

Certain diseases, to include peptic ulcers, may be presumed 
to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  The Board notes the Veteran was 
service-connected for peptic or duodenal ulcers at the time 
of his death, but that lung cancer and stroke are not 
presumptive conditions nor were either diagnosed within one 
year of service or, indeed, until multiple decades after 
service. 
 
Alternatively, a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.307(a)(6)(iii) (2009).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2009).  Such diseases include, among others, lung cancer (or 
other respiratory cancer).  38 C.F.R. § 3.309(e) (2009). 
 
The Board notes, notwithstanding the foregoing presumptive 
provisions, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a claimant is 
not precluded from establishing service connection for a 
disease averred to be related to herbicide exposure, as long 
as there is proof of such direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on 
other grounds (Fed. Cir. Dec. 15, 2000).  To establish a 
right to compensation for a present disability on a direct 
basis, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death. 
 
To grant service connection for the cause of the Veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it. A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2009). 
 
In cases of service connection for the cause of the death of 
the Veteran, the first requirement of a current disability 
will always have been met, the current disability being the 
condition that caused the Veteran to die; however, the last 
two requirements for a service connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997). 
 
The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2009). 
 
The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2009). 
 
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2009). 
 
Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 
 
The debilitating effects of a service-connected disability 
must have made the Veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995). 
 
In determining whether a veteran's service-connected 
disabilities contributed to the cause of his death, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the time of his death, the Veteran was service-connected 
for peptic ulcer disease.  The Veteran's death certificate 
reflects that he died in May 2003 of metastatic non-small 
cell lung cancer.  The Board also notes that an amended death 
certificate was issued in June 2006, after the RO's January 
2004 denial of service connection, over three years after the 
Veteran's death, and signed by the same physician who signed 
the initial June 2003 certificate of death.  The amended 
death certificate listed "peptic ulcer disease" as 
contributing to the Veteran's death.  The appellant contends 
that the Veteran's peptic ulcer disease was a major 
contributing factor in the Veteran's death, in that the lung 
cancer aggravated the service-connected ulcers.  In a 
September 2009 statement, the appellant also appears to argue 
that the Veteran's lung cancer should have been service-
connected on a presumptive basis due to Agent Orange 
exposure.  Finally, the appellant has suggested that the 
Veteran's true cause of death was a stroke, for which he 
should have been service-connected.

The medical evidence indicates the Veteran was service-
connected for peptic ulcer disease from May 1959 and received 
ongoing treatment, to include medication and diet 
instructions, regularly until his death, to include a partial 
gastrectomy in November 1986.  The Veteran was diagnosed with 
lung cancer in approximately March 2001, at which point he 
began a chemotherapy regimen.  He also received radiation 
therapy, ending in October 2001.  In February 2002, the 
Veteran reported a poor appetite and vague right upper 
quadrant pain, for which he occasionally took pain 
medication.  In March 2002 doctors discovered the cancer had 
metastasized in the Veteran's bones and, later, his liver.  
An April 2003 treatment record associated the Veteran's right 
upper quadrant pain, nausea, fatigue, and overall poor 
appetite to the liver problems.  The Veteran passed away in 
May 2003.

In support of her claim, the appellant submitted letters from 
multiple private treating physicians.  A June 2003 letter 
from a treating radiotherapist noted that at the time of the 
Veteran's diagnosis of lung cancer in 2001 he had already 
been treated for many years for chronic ulcerative disease, 
including medication.  

A June 2003 letter from another treating physician, Dr. 
M.R.J., noted treating the Veteran since 1986 for his peptic 
ulcer disease.  The physician noted complaints of stomach 
problems in 1995 and 2000, but wrote that the last time he 
saw the Veteran, after having been diagnosed with lung 
cancer, that they discussed placing a port-a-cath but decided 
against it.  

Another June 2003 letter, from a third physician, Dr. S.P, 
noted ongoing treatment of stomach problems with Nexium.  He 
did not note any changes in medication after the Veteran was 
diagnosed with lung cancer.  

Another June 2003 letter from a fourth physician, Dr. J.B.H, 
noted ongoing treatment for lung cancer.  The physician noted 
continuing problems with gastroesophageal reflux during 
cancer treatment that required continued monitoring and 
treatment.  

A June 2003 letter from the Veteran's case manager during his 
hospitalization in May 2003 until his death indicated that 
the Veteran was taking Nexium for his ulcer and digestive 
problems at the time of admission and continued to take this 
medication until one day before his death.

A February 2004 letter from the Veteran's May 2003 case 
manager stated that he was treated for pain in his abdomen 
and on his left side, that during his admission he did not 
have symptoms related to lung cancer, that he had symptoms of 
a stroke on May 7, 2003 from which he did not recover, and 
that from that date he had decreased consciousness and an 
inability to talk or swallow.  She suggested that the above 
indicated the Veteran died from a stroke.

An April 2004 statement from Dr. J.B.H noted that the 
Veteran's chemotherapy treatment aggravated his peptic ulcer 
disease, which required aggressive care, including a hospital 
bed to keep the Veteran's head elevated.

An October 2007 statement from the May 2003 case manager 
noted the Veteran's most bothersome symptoms were related to 
his purported stroke and peptic ulcer disease, including 
difficulty swallowing and pain in the abdomen and on the left 
side.  The case manager reiterated that she and the Hospice 
interdisciplinary team believed he died from a stroke, rather 
than lung cancer.

An October 2007 letter from Dr. V.C.L. noted treating the 
Veteran in 2000 after a stroke.  She noted that afterwards 
the Veteran had difficulty swallowing and required assistance 
for swallow techniques to avoid choking.  She also noted 
ongoing treatment with medication for peptic ulcer disease.  
She noted that his peptic ulcer disease contributed to his 
morbidity and possibly to his death.  She opined that a 
stroke was the cause of the Veteran's death.  The physician 
noted the Veteran's severe reflux and abdominal pain were 
aggravated by his chemotherapy from May 2002 through May 
2003.

An April 2009 letter from Dr. J.B.H, included the information 
from his April 2004 letter, but added that the Veteran 
"required close coordination of all his medications due to 
his history of peptic ulcer disease.  The cause of death was 
metastatic lung cancer, which was complicated by his history 
of peptic ulcer disease."

Given the potentially conflicting evidence above, the RO 
obtained an opinion from a VA physician.  The examiner noted 
review of the claims file and private medical records, 
specifically noting the April 2009 letter from Dr. J.B.H.  
Based on the foregoing, the examiner concluded that it was at 
least as likely as not that the Veteran's peptic ulcer 
disease "was aggravated symptomatically, during treatment 
for the metastatic non-small cell lung cancer" that required 
chemotherapy.  However, it was less likely than not that the 
peptic ulcer disease contributed to or caused the Veteran's 
death.  The examiner explained that there was no medical 
evidence of record suggesting the peptic ulcer disease was a 
contributing cause of the Veteran's death.  There was 
evidence the peptic ulcer disease had been aggravated by 
chemotherapy, but no evidence it had been aggravated to the 
point of contributing to the Veteran's death.  Review of the 
medical records, including the death certificate, did not 
reveal any basis for finding the peptic ulcer disease to be a 
contributory cause of death.  The examiner noted that the 
prognosis for metastatic non-small cell lung cancer is very 
poor and that that condition appeared to be the cause of 
death.

Initially, the Board notes that it is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).
 
The Board finds the April 2009 VA physician's opinion to be 
credible and probative.  The opinion was rendered after 
reviewing the claims file, including the medical records, 
death certificate, and multiple letters from private medical 
professionals.  The VA physician fully explained his 
reasoning and his conclusions are consistent with the record.  

As to the private medical letters of record, the Board finds 
that these do not explicitly conclude the Veteran's peptic 
ulcer disease was a contributory cause of his death, but at 
most that the ulcers were aggravated by his ongoing cancer 
treatment.  The Board acknowledges that the Veteran's death 
certificate was changed in June 2006 to reflect that peptic 
ulcer disease was a contributory cause of death.  However, 
the explanation of the requesting physician, Dr. J.B.H., that 
the Veteran's history of peptic ulcer disease "required 
close coordination of all his medications" and that this was 
a complication of his death from metastatic lung cancer does 
no more than show that the Veteran's peptic ulcer disease 
increased in severity but did not share in producing death.  
Thus, while the Veteran's peptic ulcer disease was aggravated 
by his chemotherapy, it was not aggravated to the degree that 
it contributed to his death.

The Board also acknowledges the October 2007 letter from Dr. 
V.C.L. noting that the Veteran's peptic ulcer disease 
"possibly" contributed to his death.  In that regard, a 
possible connection or one based on "speculation" is too 
tenuous a basis on which to grant service connection.  The 
reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102; see also Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (holding that any medical link that is speculative, 
general or inconclusive in nature is of no probative value 
and not a sufficient basis to grant service connection).

Therefore, in light of the fact that the April 2009 VA 
opinion was based on an extensive review of the claims file, 
including the death certificates, medical records, and 
private medical opinions, and was supported by a detailed 
rationale, the Board finds this opinion to be the most 
probative of record.  Accordingly, the Board concludes that 
the most probative medical evidence of record does not reveal 
that the Veteran's service-connected peptic ulcer disease was 
a contributory cause of his death, as contemplated in 
38 C.F.R. § 3.312(c).  

The appellant also has claimed the Veteran should have been 
service-connected for his primary cause of death, lung 
cancer, on a presumptive basis.  The Board disagrees.

Initially, the Board notes the record does not reflect that 
the Veteran served in Vietnam between January 9, 1962 and May 
7, 1975.  Indeed, the record reflects the Veteran served from 
May 1951 to May 1953 and that his sole overseas service was 
in Germany.  As such, presumptive service connection for lung 
cancer is not warranted.

Nor is there evidence sufficient to warrant entitlement to 
service connection for lung cancer on a direct basis.  The 
Veteran's service treatment records indicate no complaints, 
treatment, or diagnoses of lung or other respiratory problems 
in service.  Nor was there a diagnosis of any type of cancer 
in service.  The Veteran's May 1953 separation examination 
indicated normal lungs and chest.  The Veteran was not 
diagnosed with lung cancer until 2001, more than four (4) 
decades after service.  The appellant has not otherwise 
alleged the Veteran had ongoing lung or other respiratory 
problems from service.  Private treatment records reflect 
that the Veteran was a heavy smoker until 1997.  In addition, 
no VA or private medical treatment provider has linked the 
Veteran's lung cancer to his military service.  As such, 
service connection for lung cancer on a direct basis is not 
warranted.

Finally, the Board notes the appellant alternatively has 
opined that the Veteran died of a stroke, rather than from 
lung cancer.  The Veteran was receiving a nonservice-
connected pension from May 2000, but neither applied for or 
was granted service-connection for stroke.  The Board notes 
letters from the Veteran's May 2003 case manager and Dr. 
V.C.L. support the appellant's contention.  However, the 
evidence suggests that Dr. V.C.L. did not treat the Veteran 
after May 2000.  The Board ascribes greater probative value 
to the multiple opinions discussed above that have stated the 
Veteran's death was due to his lung cancer from physicians 
treating the Veteran at the time of his death.  With respect 
to the opinion of the case manager, the Board finds the 
multiple opinions of treating physicians more probative than 
that of a nurse, given physicians' greater training and 
presumed expertise.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Board notes that some or all of the pain in the 
side, abdomen, and right upper quadrant the case manager 
references and attributes to the Veteran's ulcers have been 
attributed by a treating physician to the spread of cancer to 
the liver.  Moreover, even were a stroke the cause of the 
Veteran's death, he was not service-connected for that 
condition and no medical professional has linked the stroke 
with the Veteran's service-connected peptic ulcer disease or 
other incident of service.  Indeed, Dr. V.C.L., while stating 
that a stroke definitively was the cause of death only stated 
that the peptic ulcer disease possibly contributed to his 
death.  The case manager suggested only that the Veteran's 
most bothersome symptoms were related to his peptic ulcer 
disease, but never stated that the peptic ulcer disease 
caused or contributed to his death.  

The Board is sympathetic to the appellant in that it is clear 
that she sincerely believes her spouse's death was caused by 
a stroke related to military service, that his service-
connected peptic ulcer disease contributed to his death, or 
that his death was a result of in-service exposure to Agent 
Orange.  However, the most probative medical evidence of 
record does not support these contentions.  As a lay person 
who has not been shown to be capable of making medical 
conclusions, the appellant's statements that the Veteran's 
death was essentially caused by agent orange exposure in-
service, caused by a stroke related to military service, or 
that his service-connected peptic ulcer disease contributed 
to his death are not competent. See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions); see also 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that the Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise). 
 
Therefore, as the most probative medical opinion of record 
does not relate the Veteran's death, directly or indirectly, 
to his service-connected peptic ulcer disease or any other 
incident of active duty service, the Board finds that service 
connection is not warranted for the Veteran's cause of death.  
38 U.S.C.A. §§ 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2009). 
 

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


